      Case 2:20-cv-04487-ER Document 32 Filed 03/05/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL PARKE,                           :   CIVIL ACTION
                                         :   NO. 20-4487
          Plaintiff,                     :
                                         :
     v.                                  :
                                         :
TRANS UNION, LLC,                        :
                                         :
          Defendant.                     :


                                 ORDER

          AND NOW, this 5th day of March, 2021, after

considering Defendant’s Motion for Judgment on the Pleadings

(ECF No. 23), Plaintiff’s Response in Opposition with Partial

Cross-Motion for Judgment on the Pleadings or to Amend Complaint

(ECF No. 25), Defendant’s Response in Opposition with Motion for

Leave to File a Reply (ECF No. 26), and Defendant’s Notice of

Supplemental Authority (ECF No. 30), it is hereby ORDERED that:

     1.   Defendant’s Motion for Judgment on the Pleadings (ECF

          No. 23) is GRANTED with leave to amend. 1 Plaintiff is

          afforded until March 25, 2021, to file an Amended

          Complaint or to stand on his complaint; 2

     2.   Plaintiff’s Partial Cross-Motion for Judgment on the

          Pleadings or to Amend Complaint (ECF No. 25) is

          DENIED; 3 and

     3.   Defendant’s Motion for Leave to File a Reply (ECF No.

          26) is GRANTED.
          Case 2:20-cv-04487-ER Document 32 Filed 03/05/21 Page 2 of 3




             AND IT IS SO ORDERED.




                               /s/ Eduardo C. Robreno
                               EDUARDO C. ROBRENO, J.



1     Plaintiff Michael Parke alleges Defendant Trans Union LLC violated the
Fair Credit Reporting Act (FCRA) by reporting inaccurate information on his
credit report and by failing to conduct a good faith investigation into the
allegedly inaccurate reporting. Trans Union’s motion for judgment on the
pleadings is presently before the Court.

      Because the Court concludes, as a matter of law, that the reported
information Parke challenges is neither inaccurate nor misleading, Trans
Union’s motion will be granted.

    I.    Background

      Parke’s Trans Union credit report references his previous student loan
debt with Fedloan. Fedloan closed Parke’s account around November 14, 2016,
and his payment obligations to the lender ceased. Parke alleges that
“[d]espite the Fedloan account being closed with a $0 balance . . . , Fedloan
continued to report an erroneous pay status of ‘Account 120 Days Past Due
Date’” for the account. Am. Compl. ¶ 10, ECF No. 18. According to Parke,
“[n]ot only is the Fedloan account false on the face of the credit report but
this reporting is extremely misleading because it makes it look like [Parke]
is still late on this account.” Id.

      Parke alleges Trans Union “did not follow reasonable procedures to
assure maximum possible accuracy, and ha[s] been reporting false and
inaccurate information even after they knew or should have known the
information was incorrect.” Id. ¶ 13. He also alleges Trans Union “did not
provide a good faith investigation into the disputed pay status.” Id. ¶ 14.

    II.   Legal Standard

      “After the pleadings are closed——but early enough not to delay trial——a
party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). When
considering a Rule 12(c) motion, the Court “must view the facts presented in
the pleadings and the inferences to be drawn therefrom in the light most
favorable to the nonmoving party.” In re Fosamax (Alendronate Sodium) Prods.
Liab. Litig. (No. II), 751 F.3d 150, 153 n.4 (3d Cir. 2014) (quoting Rosenau
v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008)).




                                       2
           Case 2:20-cv-04487-ER Document 32 Filed 03/05/21 Page 3 of 3




    III.   Discussion

      Judge Kearney recently considered a factually analogous case. See Bibbs
v. Trans Union LLC, No. CV 20-4514, 2021 WL 695112 (E.D. Pa. Feb. 23, 2021),
appeal filed, 21-1350 (3d Cir.). After analyzing the relevant caselaw, he
concluded that the reported information, considered in context, was neither
inaccurate nor misleading. This Court agrees with Judge Kearney’s thorough
analysis.

      Here, while the investigation report excerpts Parke challenges show his
pay status as “>Account 120 Days Past Due Date<,” the excerpts also show that
the accounts: (1) have a zero-dollar balance; (2) were last updated on
November 14, 2016; (3) were closed on November 14, 2016; (4) had a maximum
delinquency of 120 days in February and November 2016; and (5) were closed
because they were transferred to another office. See Def.’s Mot. J. Pleadings
Ex. A, ECF No. 23. Additionally, the “Ratings” section provides data on
Parke’s payment status up until October 2016 but does not provide data beyond
then. See id. Like the plaintiff in Bibbs, Parke essentially asks the Court
to limit its review to the pay status, “ignore all other tradelines, and
determine a reasonable creditor would mistakenly believe []he currently owes
past due payments on these accounts.” Id. at *7.

      While Parke argues that questions about the inaccurate or misleading
quality of information are for the jury, the material facts asserted in the
pleadings are not in dispute. After construing those facts in the light most
favorable to Parke and drawing all inferences in his favor, the Court
concludes as a matter of law that the reported information is neither
inaccurate nor misleading. Therefore, the Court will grant Trans Union’s
motion for judgment on the pleadings.


2     Parke filed under this docket a request for a stay captioned under a
different case number. See Pl.’s Omnibus Notice with Request for Stay, ECF
No. 31. The Court construes this as a request to stay the instant action
pending the Third Circuit’s adjudication of Bibbs. The request is denied.


3     Parke moves for partial judgment on the pleadings on the issue of
accuracy, arguing the investigation results are “patently inaccurate and
materially misleading.” Pl.’s Resp. Opp’n 4, ECF No. 25. In the alternative,
he seeks leave to amend.

      As set forth above, the Court concludes as a matter of law that the
results are neither inaccurate nor misleading. See supra n.1. Parke’s motion
for partial judgment on the pleadings will therefore be denied.

      Given that Trans Union’s motion for judgment on the pleadings was
granted with leave to amend, the Court will deny as moot Parke’s alternative
motion for leave to amend.




                                        3
